DETAILED ACTION
Response to Amendment
The Amendment filed 24 November 2021 has been entered. Claims 1, 3-5, 12, 14-16, and 18-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 24 June 2021.
Response to Arguments
Applicant’s arguments filed 24 November 2021 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 24 November 2021 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 4, 14-15, and 20 are objected to because of the following informalities:  
Regarding Claim 4, line 3 recites “the current block” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as either - - the coding unit - - or - - the current coding tree block - - .
Regarding Claim 14, lines 1-2 recite “the current block” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - the current coding tree block - - .
Regarding Claim 15, line 3 recites “the current block” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as either - - the coding unit - - or - - the current coding tree block - - .
Regarding Claim 20, line 2, please replace the punctuation mark “.” with - - ; - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., US Patent Application Publication No.: 2015/0208084 A1 (Please note the Provisional Application Nos.: 61/928,970, filed 17 January 2014, and 61/954,572, filed 17 March 2014, both provided cited in PTO-892), hereby Zhu, in view of Rosewarne, US Patent Application Publication No.: 2016/0227244 A1 (please note the foreign application priority data AU 2013228045, filed 13 September 2013, provided cited in PTO-892), hereby Rosewarne.
Zhu discloses the invention substantially as claimed. Regarding Claims 1 and 12, Zhu discloses a video decoding method and apparatus (Figs. 6-8, 21a-21c, and 22), comprising:
“decoding a plurality of coding tree blocks (Fig. 6, and paragraphs [0108]-[0111] and [0114]-[0115], disclosing decoding a plurality of blocks, including CTBs); 
. . . information of a plurality of decoded coding tree blocks in a same row as a current coding tree block (Fig. 6, and paragraphs [0108]-[0111] and [0114]-[0115], disclosing decoding a plurality of blocks, including CTBs; Figs. 7-8, and paragraphs [0062], [0122]-[0123], and [0125]-[0127], disclosing intra BC prediction for coding units, in which the BV values are signaled in the bitstream; Fig. 21a, and paragraphs [0213]-[0214] and [0216]-[0217], disclosing using a constrained BV search range and utilizing fast memory access for intra BC prediction during encoding and decoding; Figs. 21b-21c, and paragraphs [0221]-[0222], [0225]-[0226], [0232], [0234], and [0236], disclosing a horizontally-biased search range, which may have a larger width up to two CTBs, such as 2S.times.1/4S or 2S.times.3/4S (i.e., a plurality of decoded coding tree blocks in a same row as a current coding tree block), in which the BV search range may fit within the current slice and/or current tile; see also Fig. 22); and 
decoding a coding unit in the current coding tree block with intra block copy coding based at least in part on the . . . information (Fig. 6, and paragraphs [0108]-[0111] and [0114]-[0115], disclosing decoding a plurality of blocks, including a CU of a picture with intra BC coding; Figs. 7-8, and paragraphs [0062], [0122]-[0123], and [0125]-[0127], disclosing intra BC prediction for coding units, in which the BV values are signaled in the bitstream; Fig. 21a, and paragraphs [0213]-[0214] and [0216]-[0217], disclosing using a constrained BV search range and utilizing fast memory access for intra BC prediction during encoding and decoding; Figs. 21b-21c, and paragraphs [0221]-[0222], [0232], [0234], and [0236], disclosing a horizontally-biased search range, which may have a larger width up to two CTBs, such as 2S.times.1/4S or 2S.times.3/4S (i.e., a plurality of decoded coding tree blocks in a same row as a current coding tree block), in which the BV search range may fit within the current slice and/or current tile; see also Fig. 22).”
However, although Zhu does not expressly disclose the claimed caching, Rosewarne does expressly disclose the following:
“. . . ; caching information of a . . . decoded coding tree [block] in a same row as a current coding tree block; and decoding a coding unit in the current coding tree block with intra block copy coding based at least in part on the cached information (Fig. 4, elements 420 and 436, Fig. 9, element 910, Fig. 13, element 1308, and Fig. 14, and paragraphs [0188]-[0189], [0211]-[0212], [0221], [0239], and [0243], disclosing an intra_bc_flag value (i.e., condL, indicating the CU adjacent and to the left of the current CU), corresponds to a decoded flag that is stored in the flag cache module (Fig. 13, element 1308) for future reference when decoding subsequent intra_bc_flags from the encoded bitstream, and further disclosing performing intra block copy based on whether intra_bc_flag is true; see also Figs. 6B and 7B).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhu and Rosewarne (hereby Zhu-Rosewarne), to modify the video decoding method and apparatus of Zhu to use the claimed caching as in Rosewarne. The motivation for doing so would have been to create the advantage of providing future reference when decoding subsequent intra_bc_flags from the encoded bitstream (see Rosewarne, Figs. 4 and 13, and paragraph [0243]).
Zhu-Rosewarne discloses a video encoding method (Zhu, Figs. 5a-5b, 7-8, 21a-21c, and 22) comprising:
“encoding a plurality of coding tree blocks (Zhu, Figs. 5a-5b, and paragraphs [0086]-[0088], [0093]-[0095], and [0097]-[0098], disclosing encoding a plurality of blocks, including CTBs); 
caching information (Rosewarne, Fig. 3, elements 324 and 350; Fig. 2B, and paragraphs [0122] and [0227], disclosing that for the video encoder, the intra_bc_flags buffer may reside in L1 cache, consuming valuable cache lines; Fig. 10, and paragraph [0197]; see also Fig. 4, elements 420 and 436, Fig. 9, element 910, Fig. 13, element 1308, and Fig. 14, and paragraphs [0188]-[0189], [0211]-[0212], [0221], [0239], and [0243], disclosing an intra_bc_flag value (i.e., condL, indicating the CU adjacent and to the left of the current CU), corresponds to a decoded flag that is stored in the flag cache module (Fig. 13, element 1308) for future reference when decoding subsequent intra_bc_flags from the encoded bitstream, and further disclosing performing intra block copy based on whether intra_bc_flag is true; see also Figs. 6B and 7B) of a plurality of encoded coding tree blocks in a same row as a current coding tree block (Zhu, Figs. 5a-5b, and paragraphs [0086]-[0088], [0093]-[0095], and [0097]-[0098], disclosing encoding a plurality of blocks, including CTBs; Figs. 7-8, and paragraphs [0062], [0122]-[0123], and [0125]-[0127], disclosing intra BC prediction for coding units, in which the BV values are signaled in the bitstream; Fig. 21a, and paragraphs [0213]-[0214] and [0216]-[0217], disclosing using a constrained BV search range and utilizing fast memory access for intra BC prediction during encoding and decoding; Figs. 21b-21c, and paragraphs [0221]-[0222], [0225]-[0226], [0232], [0234], and [0236], disclosing a horizontally-biased search range, which may have a larger width up to two CTBs, such as 2S.times.1/4S or 2S.times.3/4S (i.e., a plurality of encoded coding tree blocks in a same row as a current coding tree block), in which the BV search range may fit within the current slice and/or current tile; see also Fig. 22); and 
encoding a coding unit in the current coding tree block with intra block copy coding (Zhu, Figs. 5a-5b, and paragraphs [0086]-[0088], [0093]-[0095], and [0097]-[0098], disclosing encoding a plurality of blocks, including a CU of a picture with intra BC coding; Figs. 7-8, and paragraphs [0062], [0122]-[0123], and [0125]-[0127], disclosing intra BC prediction for coding units, in which the BV values are signaled in the bitstream; Fig. 21a, and paragraphs [0213]-[0214] and [0216]-[0217], disclosing using  based at least in part on the cached information (Rosewarne, Fig. 3, elements 324 and 350; Fig. 2B, and paragraphs [0122] and [0227], disclosing that for the video encoder, the intra_bc_flags buffer may reside in L1 cache, consuming valuable cache lines; Fig. 10, and paragraph [0197]; see also Fig. 4, elements 420 and 436, Fig. 9, element 910, Fig. 13, element 1308, and Fig. 14, and paragraphs [0188]-[0189], [0211]-[0212], [0221], [0239], and [0243], disclosing an intra_bc_flag value (i.e., condL, indicating the CU adjacent and to the left of the current CU), corresponds to a decoded flag that is stored in the flag cache module (Fig. 13, element 1308) for future reference when decoding subsequent intra_bc_flags from the encoded bitstream, and further disclosing performing intra block copy based on whether intra_bc_flag is true; see also Figs. 6B and 7B).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhu and Rosewarne (hereby Zhu-Rosewarne), to modify the video decoding method and apparatus of Zhu to use the claimed caching on the encoding side as in Rosewarne. The motivation for doing so would have been to create the advantage of not only providing future reference when decoding subsequent intra_bc_flags from the encoded bitstream but also reducing strain on memory bandwidth (see Rosewarne, Figs. 2-4 and 13, and paragraphs [0227] and [0243]).
Regarding Claims 3 and 14, Zhu-Rosewarne discloses:
“wherein decoding the coding unit in the current coding tree block with intra block copy coding comprises: decoding a block vector from a bitstream; and generating a prediction of the coding unit based on the block vector (Zhu, Fig. 6, and paragraphs [0108]-[0111] and [0114]-[0115], disclosing decoding a plurality of blocks, including a CU of a picture with intra BC coding; Figs. 7-8, and paragraphs [0062], [0122]-[0123], and [0125]-[0127], disclosing intra BC prediction for coding units, in which the BV values are signaled in the bitstream; Fig. 21a, and paragraphs [0213]-[0214] and [0216]-[0217], disclosing using a constrained BV search range and utilizing fast memory access for intra BC .”
Regarding Claims 4 and 15, Zhu-Rosewarne discloses:
“wherein decoding the coding unit in the current coding tree block with intra block copy coding (Zhu, Fig. 6, and paragraphs [0108]-[0111] and [0114]-[0115], disclosing decoding a plurality of blocks, including a CU of a picture with intra BC coding; Figs. 7-8, and paragraphs [0062], [0122]-[0123], and [0125]-[0127], disclosing intra BC prediction for coding units, in which the BV values are signaled in the bitstream; Fig. 21a, and paragraphs [0213]-[0214] and [0216]-[0217], disclosing using a constrained BV search range and utilizing fast memory access for intra BC prediction during encoding and decoding; Figs. 21b-21c, and paragraphs [0221]-[0222], [0232], [0234], and [0236], disclosing a horizontally-biased search range, which may have a larger width up to two CTBs, such as 2S.times.1/4S or 2S.times.3/4S (i.e., a plurality of decoded coding tree blocks in a same row as a current coding tree block), in which the BV search range may fit within the current slice and/or current tile; see also Fig. 22) further comprises: 
decoding from the bitstream a residual of the current block; and adding the residual to the prediction of the coding unit to generate a reconstructed video block (Zhu, Fig. 6, elements 605, 610, 638, and 645, and paragraphs [0108], [0111], [0114], and [0117], disclosing the claimed decoding from the bitstream a residual of the current block, and adding the residual to the prediction of the current block to generate a reconstructed video block).”
Regarding Claims 5 and 16, Zhu-Rosewarne discloses:
“wherein the block vector points to a reference block in a coding tree block in the same row as the current coding tree block, and wherein the prediction of the coding unit is based on the reference block (Zhu, Fig. 6, and paragraphs [0108]-[0111] and [0114]-[0115], disclosing decoding a plurality of blocks, including a CU of a picture with intra BC coding; Figs. 7-8, and paragraphs [0062], [0122]-[0123], and [0125]-[0127], disclosing intra BC prediction for coding units, in which the BV values are signaled in the bitstream; Fig. 21a, and paragraphs [0213]-[0214] and [0216]-[0217], disclosing using .”
Regarding Claim 19, Zhu-Rosewarne discloses:
“wherein encoding the coding unit comprises encoding a block vector in a bitstream (Zhu, Figs. 5a-5b, and paragraphs [0086]-[0088], [0093]-[0095], and [0097]-[0098], disclosing encoding a plurality of blocks, including a CU of a picture with intra BC coding; Figs. 7-8, and paragraphs [0062], [0122]-[0123], and [0125]-[0127], disclosing intra BC prediction for coding units, in which the BV values are signaled in the bitstream; Fig. 21a, and paragraphs [0213]-[0214] and [0216]-[0217], disclosing using a constrained BV search range and utilizing fast memory access for intra BC prediction during encoding and decoding; Figs. 21b-21c, and paragraphs [0221]-[0222], [0232], [0234], and [0236], disclosing a horizontally-biased search range, which may have a larger width up to two CTBs, such as 2S.times.1/4S or 2S.times.3/4S (i.e., a plurality of encoded coding tree blocks in a same row as a current coding tree block), in which the BV search range may fit within the current slice and/or current tile; see also Fig. 22).”
Regarding Claim 20, Zhu-Rosewarne discloses:
“wherein encoding the coding unit comprises: generating a prediction of the coding unit using a block vector (Zhu, Figs. 5a-5b, and paragraphs [0086]-[0088], [0093]-[0095], and [0097]-[0098], disclosing encoding a plurality of blocks, including a CU of a picture with intra BC coding; Figs. 7-8, and paragraphs [0062], [0122]-[0123], and [0125]-[0127], disclosing intra BC prediction for coding units, in which the BV values are signaled in the bitstream; Fig. 21a, and paragraphs [0213]-[0214] and [0216]-[0217], disclosing using a constrained BV search range and utilizing fast memory access for intra BC prediction during encoding and decoding; Figs. 21b-21c, and paragraphs [0221]-[0222], [0232], [0234], and [0236], disclosing a horizontally-biased search range, which may have a larger width up to two CTBs, such as 2S.times.1/4S or 2S.times.3/4S (i.e., a plurality of encoded coding tree blocks in a same row as a current coding tree block), in which the BV search range may fit within the current slice and/or current tile; see also Fig. 22).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose video encoding/decoding and intra block copy. For example, the following references show similar features in the claims, although not relied upon: Rosewarne (US 2015/0334405 A1), Figs. 1-4 and 6A-6B; Li (US 2016/0241868 A1), Figs. 5-8 and 16-17.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KATHLEEN M WALSH/Examiner, Art Unit 2482